Citation Nr: 1821874	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy for substitution purposes.

2.  Entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy for substitution purposes. 

3.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for substitution purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to December 30, 2010 for substitution purposes. 

5.  Entitlement to service connection for cause of death.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to September 1967.  The Veteran died in February 2011.  The appellant is the surviving spouse and substitute claimant in this appeal.  See 38 U.S.C. § 5121A.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant was afforded a Travel Board hearing in January 2018.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU prior to December 30, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for myoclonic epilepsy with mitochondrial myopathy was last denied in a March 2003 rating decision.  The evidence added to the record with regard to myoclonic epilepsy with mitochondrial myopathy since the March 2003 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

2.  Myoclonic epilepsy with mitochondrial myopathy is as likely as not attributable to service.  

3.  PTSD was not manifested by total occupational and social impairment. 

4.  The Veteran's service-connected disabilities contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for myoclonic epilepsy with mitochondrial myopathy is final.  New and material evidence to reopen the claim for service connection for myoclonic epilepsy with mitochondrial myopathy has been received and the claim is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156 (a), 3.159 (2017).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for myoclonic epilepsy with mitochondrial myopathy are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for an evaluation higher than 70 percent disabling for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2017).

4.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1310, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.303, 3.312(a) and (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the appellant and her representative has specifically raised any procedural issues to the AOJ or the Board, even when construing the appellant's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the claimant, though at the same time giving the claimant's pleadings a liberal construction).

Having reopened the claim for service connection for myoclonic epilepsy with mitochondrial myopathy, the Board finds no prejudice to the appellant in adjudicating this claim on the merits.  As addressed below, the Board grants the benefit sought on appeal.  As no adverse determination is being rendered, the Board need not discuss compliance with the duty to notify and duty to assist provisions of 38 U.S.C. §§ 5103 and 5103A.

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy.  In a March 1993 rating decision, service connection for myopathy was denied.  The RO found that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for motor/coordination dysfunction.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The March 1993 decision denying service connection for myopathy became final.  

In a March 2002 rating decision, service connection for epilepsy was denied.  The RO found that the condition neither occurred in nor was caused by service.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The March 2002 decision denying service connection for epilepsy became final.  

In a March 2003 rating decision, service connection for myoclonic epilepsy with mitochondrial myopathy was denied.  The RO found that the condition neither occurred in nor was caused by service.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The March 2003 decision denying service connection for myoclonic epilepsy with mitochondrial myopathy became final.  

After reviewing all of the evidence of record available at the time of the March 2003 rating decision and in light of the evidence received since that decision to include the lay evidence asserting that the Veteran's myoclonic epilepsy symptoms may have been from parasites caused by environment and dietary conditions that the Veteran experienced while in Vietnam, medical literature, the July 2010 MRI findings showing cyst secondary to neurocysticercosis and Dr. H's January 2018 opinion that the Veteran died due to complications of tapeworm infestation of the brain, and that it was determined by physicians at UAB, that this infestation was the result of a traumatic brain injury where infested soil entered a head wound during his time in Vietnam, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy.  Accordingly, the claim is reopened.

SERVICE CONNECTION 

The appellant appeals the denial of service connection for myoclonic epilepsy with mitochondrial myopathy.  Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records show complaints and treatment for headaches, ear problems and bronchitis.  In August 1967, the Veteran complained of frequent frontal headaches of a week duration with an onset from a lake.  When examined in April 1985, the Veteran reported blisters on the head with resultant headaches.  He reported that, since his return from Vietnam, he has had blisters which appear on the back of his head and posterior neck.  During the 1985 Agent Orange examination, the Veteran complained of arthritis, nerve problems, skin lesions and cramps.  He reported knots on the head and neck, blurred vision, bad headaches, and jumping and jerking pains in the head and neck.  

The Veteran was diagnosed with mitochondral myopathy in 1993.  During the May 2003 VA examination, the Veteran reported that in 1992 he had some type of muscle weakness and that a biopsy was performed.  He stated that he was unsure of the results but stated "perhaps some parasites in his muscles."  At that time, he reported having weak legs and arms since service, and inner ear problems since the 1970s. 

In a private examination in October 2008, the Veteran reported that he was told by his doctor that his mitochondral myopathy may be due to chemicals he might have worked around.  

A July 2010 MRI, when reviewed in conjunction with the recent CT angiogram, revealed findings that most likely represented cyst secondary to neurocysticercosis.  An article printed in October 2010 detailed how neurocysticercosis goes through four major stages, and how most stages are asymptomatic and can persist for more than 10 years.  It was noted that in stage three most patients develop signs and symptoms to include seizures, headaches, occasional focal neurological signs and altered mental status.  

In October 2010, the Veteran stated that he was diagnosed with "racemose type cysts secondary to neurocysticerosis."  He stated that his wife and son were told that his condition could have been present since his time in service in Vietnam.  While in Vietnam, he stated that they had to eat whatever was given to them to survive.  He reported that his doctors have stated that his epilepsy symptoms may have been from environment and dietary conditions in Vietnam.   

The Veteran's wife has presented testimony that the Veteran's doctors told her that 
there were parasites in the Veteran's brain and that they were so deeply embedded in his brain that if they tried to kill them that they would have to open him up to blow them out which would do more harm than good.  She was further told that the parasites had been there for a long time possibly when the Veteran was in Vietnam.  

Private examiner, Dr. H, expressed in January 2018 that the Veteran died due to complications of tapeworm infestation of the brain.  He stated that it was determined by physicians at UAB, that this infestation was the result of a traumatic brain injury where infested soil entered a head wound during his time in Vietnam.  

In support of the claim, the record contains medical literature which indicates that there is a relationship between parasites, Vietnam exposure and symptoms to include epilepsy.  One study discussed taeniasis and cysticercosis in humans, which are meat-borne parasitoses.  The study indicated that human taeniasis and cysticercosis risk factors in areas such as Vietnam included consuming raw meat and unwashed vegetables, allowing pigs to roam, poor sanitation, lack of hygienic latrines, use of human feces for a fertilizer, and no or inadequate meat inspection.  Major symptoms of cysticercosis included, among others, headaches, epilepsy and hearing disorders.  Another article titled, "Tapeworm parasites in the brain give epilepsy," discussed how traces of pork tapeworm that end up in the human brain can cause epilepsy.  

In weighing the evidence of record, the Board finds in favor of the claim for service connection for myoclonic epilepsy with mitochondrial myopathy.  Although the Veteran's disability was not formally diagnosed in service, positive evidence has been submitted showing that the Veteran had a cyst secondary to neurocysticercosis and that his neurocysticercosis was likely was due to his service in Vietnam.  It has also been shown that neurocysticercosis is a parasitic disease which causes epilepsy.  The Board finds that the evidence of record shows a link between the Veteran's service and his development of myoclonic epilepsy with mitochondrial myopathy.  In making this determination, the Board finds that the Veteran has been a consistent and reliable historian.  He has reported symptoms which started in service and continued to worsen over the years post service.  The service treatment records, outpatient treatment records, medical literature, credible lay statements of record in conjunction with the medical opinion from Dr. H. place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in the appellant's favor, service connection for myoclonic epilepsy with mitochondrial myopathy is granted.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The appellant appeals the denial of a rating higher than 70 percent for PTSD.  
The Veteran's PTSD was evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

After review of the record, the Board finds that the most probative evidence is against a finding that the Veteran met, or more closely approximates, the criteria for total occupational and social impairment during this period of time.  To that end, the VA examination and outpatient treatment records show that during this time, the Veteran was generally alert, cooperative and oriented.  There was also no evidence of thought disorder, hallucinations, delusions, and/or suicidal or homicidal ideation during this time.  His insight, judgment, concentration and memory were intact, and speech was logical.  

It is noted that the criteria for a 100 percent disability rating under Diagnostic Code 9411 require both total occupational and social impairment; the criteria are conjunctive, not disjunctive; thus, both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

During the appeal period, the Veteran had been married for over 20 years.  He reported a "pretty smooth" relationship with his wife and good relationship with his family.  Although he reported having no friends, he expressed that he spent time with his family.  He also expressed that he liked to visit the sick and shut in members of his community.  The above evidence demonstrates that he could maintain some effective relationships and that he did not have total social impairment.  Additionally, during the appeal period, the VA examiner provided the opinion that the Veteran's occupational impairment was less than total.  Specifically, the September 2008 VA examiner found that at most he had reduced reliability and productivity due to PTSD symptoms.  

The Board finds that the Veteran had been competent and credible when reporting his symptoms during this appeal.  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations and his reports of nightmares and flashbacks.  The Veteran did not report "total" social impairment due to his PTSD symptoms at any time during this appeal.  While the Veteran expressed his own opinion that he was unemployable during this time, the Board places greater probative weight on the expert opinion that the Veteran's occupational impairment was less than total as it was based on his lay reports in the context of his mental status examination.  

In making this decision, the Board notes that during this time there was no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.

To the extent that the Veteran was shown to be confused, incoherent and hallucinatory months before his death, such symptoms were not attributed to his PTSD but rather were noted in relation to his failing health to include his progressive dementia.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that "total" occupational and social impairment due to PTSD has not been demonstrated during the appeal period.  Accordingly, a rating higher than 70 percent disabling for PTSD is denied.  

CAUSE OF DEATH

In order to establish service connection for cause of death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a). 
A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

The Veteran died in February 2011.  His death certificate lists the immediate cause of death as subdural hematoma which was due to or a consequence of myoclonic seizures, PTSD symptoms and headaches.  

In August 2011 and September 2011, Dr. B opined that the Veteran's PTSD contributed to his death.  He reasoned that because of the PTSD the Veteran could not think clearly at times and was unable to keep himself from falling.  He stated that the Veteran hit his head and had a subdural hematoma which led to his death.  In November 2011, Dr. B stated that the Veteran suffered from recurrent and intractable headaches.  He had no doubt that the Veteran's headaches as well as the medication taken for them contributed to his recurrent falls and to his ultimate cerebral hemorrhage.  Based on medical literature, J.L., CRNP, opined in July 2012 that it was at least as likely as not that PTSD ultimately contributed to the Veteran's death.  

In June 2013, however, the VA examiner stated that while it is difficult to determine the various causes for the Veteran's fall that resulted in head injury and subarachnoid hemorrhage, which requires much speculation, the primary reason for his falls was a chronic neurological condition with muscular weakness.  Dr. C noted that the Veteran had a history of falls for several years and was in wheelchair.  Based on all available medical information, she opined that the Veteran's service connected PTSD and headaches less likely as not had a causal relationship to his death.

Prior to his death, the Veteran was service-connected for PTSD and headaches.  As, per this decision, the Veteran is now service-connected for myoclonic epilepsy with mitochondrial myopathy.  As noted above, the Veteran's immediate cause of death was listed as subdural hematoma.  The Board notes, however, that his service connected myoclonic epilepsy, PTSD and headaches were shown to be contributing factors to his death.  The death certificate in conjunction with the opinions of the June 2013 VA examiner and opinions from private examiner more than support the claim.  Accordingly, service connection for cause of death is granted.



ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy is granted.

Entitlement to service connection for myoclonic epilepsy with mitochondrial myopathy is granted.  

A rating higher than 70 percent for PTSD is denied.  

Entitlement to service connection for cause of death is granted.  


REMAND

As shown above, service connection for myoclonic epilepsy with mitochondrial myopathy has been granted.  The Board notes, however, that a disability evaluation and effective date has not been assigned by the AOJ for the award of service connection.  As the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability prior to December 30, 2010 is intertwined with the evaluation assigned for myoclonic epilepsy with mitochondrial myopathy, the Board must remand this issue so that the RO may first assign an effective date and disability rating.  See 38 C.F.R. § 4.16.  The claim for a total disability rating based on individual unemployability due to service-connected disability prior to December 30, 2010 should be readjudicated only after the AOJ assigns a disability rating and effective date for myoclonic epilepsy with mitochondrial myopathy.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must implement the Board's award of service connection for myoclonic epilepsy with mitochondrial myopathy.  The AOJ should then assign a disability rating for the grant of service connection and assign an effective date. 

2.	Thereafter, the AOJ must readjudicate the issue of entitlement to TDIU prior to December 30, 2010.  If any benefit sought on appeal is not granted, the appellant and her representative must be furnished a supplemental statement of the case and be afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


